   Case 1:19-cv-00084-MN Document 1 Filed 01/15/19 Page 1 of 10 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 OHVA, Inc.,

                Plaintiff,                                Case No. ________________
           v.                                             Patent Case
 Unified Payments, LLC,                                   Jury Trial Demanded
                Defendant.



                             COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff OHVA, Inc. (“OHVA”), through its attorney, Isaac Rabicoff, complains of

Unified Payments, LLC, (“Unified Payments”), and alleges the following:

                                              PARTIES

       1.       Plaintiff OHVA, Inc. is a corporation organized and existing under the laws of

California and maintains its principal place of business at 3 Hangar Way, Suite D, Watsonville,

CA 95076.

       2.       Defendant Unified Payments, LLC is a corporation organized and existing under

the laws of Delaware that maintains its principal place of business at 3363 NE 163rd Street,

Suite 705, North Miami Beach, FL 33160.

                                           JURISDICTION

       3.       This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                 1
   Case 1:19-cv-00084-MN Document 1 Filed 01/15/19 Page 2 of 10 PageID #: 2



       5.      This Court has personal jurisdiction over Unified Payments because it has

engaged in systematic and continuous business activities in the District of Delaware.

Specifically, Unified Payments resides in this District as it is incorporated in Delaware and

provides its full range of products to residents in this District. As described below, Unified

Payments has committed acts of patent infringement giving rise to this action within this District.

                                              VENUE

       6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Unified

Payments has committed acts of patent infringement in this District and is incorporated in the

State of Delaware. In addition, OHVA has suffered harm in this district.

                                       THE PATENT-IN-SUIT

       7.      OHVA is the assignee of all right, title and interest in United States Patent No.

9,679,286 (the “’286 Patent” or the “Patent-in-Suit”), including all rights to enforce and

prosecute actions for infringement and to collect damages for all relevant times against infringers

of the ’286 Patent. Accordingly, OHVA possesses the exclusive right and standing to prosecute

the present action for infringement of the Patent-in-Suit by Unified Payments.

The ’286 Patent

       8.      On June 13, 2017, the United States Patent and Trademark Office issued the ’286

Patent. The ’286 Patent is titled “Methods and Apparatus for Enabling Secure Network-Based

Transactions.” The application leading to the ’286 Patent was filed on March 3, 2015, which was

a continuation of U.S. application number 14/524,842, which was filed on October 27, 2014;

which was a continuation of U.S. application number 11/533,030; which claims priority from

provisional application number 60/719,273. A true and correct copy of the ’286 Patent is

attached hereto as Exhibit A and incorporated herein by reference.




                                                 2
   Case 1:19-cv-00084-MN Document 1 Filed 01/15/19 Page 3 of 10 PageID #: 3



       9.      The ’286 Patent is valid and enforceable.

       10.     The inventors recognized that there was a need for improving the means by which

transactions occur over the internet by creating an inexpensive apparatus to read integrated

circuit cards as well as a more secure client/server method of transmitting secure authentication

data over a network. Ex. A, 1:33–61.

       11.     The invention in the ’286 Patent greatly improved the means by which

transactions occur over the internet by creating an inexpensive smartphone peripheral that is

capable of reading integrated circuit cards as well as a method of securely authorizing the

transaction through such a peripheral via the internet. Id. at 1:65–2:67.

                                 KNOWLEDGE OF INFRINGEMENT

The Pre-Suit letter imparted actual knowledge of infringement to Unified Payments

       12.     Blackbird Technologies LLC (“Blackbird”), under a contract agreement with

OHVA, informed Unified Payments, by mail on October 5, 2018, that Unified Payments’

Unified Mobile POS was covered by at least Claim 1 of the ’286 Patent.

       13.     Blackbird described exactly how the Unified Mobile POS infringed through a

preliminary infringement analysis.

       14.     As of the filing date of this action, Unified Payments has continued to sell Unified

Mobile POS card readers covered at least by Claim 1 of the ’286 Patent.

                  COUNT I: INFRINGEMENT OF CLAIM 1 OF THE ’286 PATENT

       15.     OHVA incorporates the above paragraphs herein by reference.

       16.     Direct Infringement. Unified Payments has been and continues to directly

infringe at least Claim 1 of the ’286 Patent in this District and elsewhere in the United States

using the system of Claim 1: “[a]n apparatus.” For example, Unified Payments’ Unified Mobile




                                                 3
   Case 1:19-cv-00084-MN Document 1 Filed 01/15/19 Page 4 of 10 PageID #: 4



POS is an apparatus that connects to a user’s smartphone via the microphone port. See

https://unifiedpayments.com/mobile-pos/; webpage attached hereto as Exhibit B, Figure 1.




    Figure 1. Unified Payments’ Unified Mobile POS is an apparatus that connects to users’
                           smartphone via their microphone port.

       17.     Unified Payments’ Unified Mobile POS includes Claim 1(a): “a card reader

having an input interface configured to accept transaction data from an output interface of a

transaction card, and an output pin, as a part of the card reader, configured to directly connect the

card reader to a microphone port of a smart telephone, the card reader providing the transaction

data accepted from the output interface of the transaction card to the output pin, and hence to the

microphone port, as an analog variable voltage audio signal.” For example, Unified Payments’

Unified Mobile POS card reader has an input interface (i.e., slots for magnetic stripe cards) that

accepts transaction data from the output interface of a credit card. Additionally, the card reader

connects to a smartphone via audio jack to transfer the transaction data as an analog variable

voltage audio signal. See Ex. B, Figure 2.




                                                 4
   Case 1:19-cv-00084-MN Document 1 Filed 01/15/19 Page 5 of 10 PageID #: 5




 Figure 2. Unified Payments’ Unified Mobile POS has an input interface accepting transactions
from the output interface of a credit card and connects to a smartphone via the microphone port.

       18.     Unified Payments’ Unified Mobile POS includes Claim 1(b): “coded instructions

stored in a non-transitory medium of a first Internet-connected server, and accessible by a user of

the card reader.” For example, the user’s smartphone connects to Unified Payments’ server over

the internet via Unified Payments’ mobile app. See https://itunes.apple.com/us/app/unified-

mpos/id1107878914?mt=8; webpage attached hereto as Exhibit C, Figures 3-4.




                                                 5
  Case 1:19-cv-00084-MN Document 1 Filed 01/15/19 Page 6 of 10 PageID #: 6




Figure 3. The user’s smartphone connects to Unified Payments’ server over the internet via the
                               Unified Payments mobile app.




                                              6
   Case 1:19-cv-00084-MN Document 1 Filed 01/15/19 Page 7 of 10 PageID #: 7




 Figure 4. The user’s smartphone connects to Unified Payments’ server over the internet via the
                                Unified Payments mobile app.

       19.     Unified Payments’ Unified Mobile POS includes Claim 1(c): “wherein the coded

instructions, when executed on a processor in the smart telephone, convert the analog variable

voltage audio signal received at the microphone port to the transaction data as digital data,

establish direct data exchange between the smart telephone and a second Internet-connected

server and facilitate transactions by a financial institution, or purchases from an online-merchant,

using the transaction data.” For example, Unified Payments’ Unified Mobile POS card reader

transfers the transaction data to the smartphone via the microphone port. The smartphone then


                                                 7
   Case 1:19-cv-00084-MN Document 1 Filed 01/15/19 Page 8 of 10 PageID #: 8



transfers the transaction data to the Unified Payments server, which facilitates transactions with a

financial institution’s server (i.e., a second Internet-connected server). See

https://play.google.com/store/apps/details?id=com.unifiedpayments.mpos; webpage attached

hereto as Exhibit D, Figure 5; see also Ex. C, Fig. 4.




 Figure 5. Unified Payments’ server facilitates transactions with a financial institution’s server
   once Unified Payments’ server receives the transaction data from the user’s smartphone.

       20.     Induced Infringement. Unified Payments has also actively induced, and

continues to induce, the infringement of at least Claim 1 of the ’286 Patent by actively inducing

its customers, including merchants and end-users to use Unified Payments’ system in an

infringing manner as described above. Upon information and belief, Unified Payments has

specifically intended that its customers use its system in a manner that infringes at least Claim 1



                                                  8
   Case 1:19-cv-00084-MN Document 1 Filed 01/15/19 Page 9 of 10 PageID #: 9



of the ’286 Patent by, at a minimum, providing access to support for, training and instructions

for, its system to its customers to enable them to infringe at least Claim 1 of the ’286 Patent, as

described above. Even where use of systems required to infringe at least Claim 1 of the ’286

Patent is accomplished by Unified Payments and Unified Payments’ customer jointly, Unified

Payments’ actions have solely caused the use of the systems.

        21.     OHVA is entitled to recover damages adequate to compensate it for such

infringement in an amount no less than a reasonable royalty under 35 U.S.C. § 284.

        22.     OHVA will continue to be injured, and thereby caused irreparable harm, unless

and until this Court enters an injunction prohibiting further infringement.

                                            JURY DEMAND

        23.     Under Rule 38(b) of the Federal Rules of Civil Procedure, OHVA respectfully

requests a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

        WHEREFORE, OHVA asks this Court to enter judgment against Unified Payments,

granting the following relief:

       A.      A declaration that Unified Payments has infringed the Patent-in-Suit;

       B.      An award of damages to compensate OHVA for Unified Payments’ direct

               infringement of the Patent-in-Suit;

       C.      An order that Unified Payments and its officers, directors, agents, servants,

               employees, successors, assigns, and all persons in active concert or participation

               with them, be preliminarily and permanently enjoined from infringing the Patent-

               in-Suit under 35 U.S.C. § 283;




                                                     9
Case 1:19-cv-00084-MN Document 1 Filed 01/15/19 Page 10 of 10 PageID #: 10



     D.     An award of damages, including trebling of all damages, sufficient to remedy

            Unified Payments’ willful infringement of the Patent-in-Suit under 35 U.S.C.

            § 284;

     E.     An accounting for damages under 35 U.S.C. § 284 for infringement of the ’286

            Patent by Unified Payments, and the award of damages so ascertained to OHVA

            together with interest as provided by law;

     F.     An accounting of all damages not presented at trial;

     G.     A declaration that this case is exceptional, and an award to OHVA of reasonable

            attorneys’ fees, expenses and costs under 35 U.S.C. § 285;

     H.     An award of prejudgment and post-judgment interest; and

     I.     Such other relief as this Court or jury may deem proper and just.

Dated: January 15, 2019                         Respectfully submitted,

                                                DEVLIN LAW FIRM LLC

                                                /s/ Timothy Devlin
                                                Timothy Devlin (No. 4241)
                                                1306 North Broom Street, 1st Floor
                                                Wilmington, DE 19806
                                                (302) 449-9010
                                                tdevlin@devlinlawfirm.com

                                                Isaac P. Rabicoff
                                                (Pro Hac Vice Admission Pending)
                                                Kenneth A. Matuszewski
                                                (Pro Hac Vice Admission Pending)
                                                RABICOFF LAW LLC
                                                73 West Monroe Street
                                                Chicago, IL 60603
                                                (773) 669-4590
                                                isaac@rabilaw.com
                                                kenneth@rabilaw.com

                                                Counsel for Plaintiff




                                             10
